                                                                         JS-6

 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 FRANK ITALIANE,                       CASE NO.: 2:21-cv-03849-PA-PC
12
       Plaintiff,
13                                       ORDER GRANTING
                                         STIPULATION OF DISMISSAL OF
14 vs.                                   PLAINTIFF FRANK ITALIANE’S
15 C. R. BARD, INC., et al.,             CLAIMS WITH PREJUDICE

16
          Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                 [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
1         The Court, having examined the foregoing Stipulation of Dismissal of Plaintiff
2 Frank Italiane’s claims in the above-captioned matter filed by the parties seeking the
3 dismissal of Frank Italiane’s claims, finds that the Agreed Stipulation should be
4 GRANTED.
5         Accordingly, IT IS ORDERED:
6         1. The Stipulation of Dismissal of Plaintiff Frank Italiane’s Claims With Prejudice
7            is GRANTED.
8         2. Each party is to bear their own fees and costs.
9 IT IS SO ORDERED.
10
11
     DATED: June 2, 2021
12                                                         Percy Anderson
13                                                    United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                 [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
